     Case 8:18-cr-00538-JDW-AEP Document 34 Filed 04/16/19 Page 1 of 3 PageID 123


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                          CLERK’S MINUTES

CASE NO. 8:18-cr-538-T-27AEP                               DATE: April 16, 2019
HONORABLE JAMES D. WHITTEMORE                              INTERPRETER: N/A
                                                           LANGUAGE:
UNITED STATES OF AMERICA                                   GOVERNMENT’S COUNSEL:
                                                           AUSA Randy Leonard
v.                                                         with Case Agent Keary Hunt for
                                                           AUSA Taylor G. Stout
MELISSA JAMES (Custody)
                                                           DEFENDANT’S COUNSEL:
                                                           David A. Dee, CJA
COURT REPORTER: David Collier                              PROBATION OFFICER: Deanna Figlewski
TIME: 1:36 P.M. – 2:33 P.M.                                TOTAL: 57 Minutes
DEPUTY CLERK: Charmaine A. Black                           COURTROOM: 13B

PROCEEDINGS: CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

The defendant pled guilty to Count One of the Indictment.

The guilty plea has been accepted and the Court has adjudged the defendant guilty of that offense.

The Government’s motion for the additional level for acceptance of responsibility is Granted.

Defendant first objects to the PSR and states that she is eligible for a 2-level reduction in her base offense
level under Section 402 of the First Step Act.

For the reasons articulated on the record, Defendant’s first objection is overruled.

Defendant second objects to the PSR and argues she is a minor participant in a criminal activity and is
permitted to receive a two-level reduction in her guidelines calculation.

For the reasons articulated on the record, the Court finds that the defendant is not able to carry her
burden of establishing entitlement to a mitigating role adjustment under 3B1.2 of the United States
Sentencing Guidelines.

Defense counsel addresses the Court.

The defendant addresses the Court.

Government’s counsel addresses the Court.
   Case 8:18-cr-00538-JDW-AEP Document 34 Filed 04/16/19 Page 2 of 3 PageID 124


For the reasons articulated on the record, the Court varies 2 levels and sentences the defendant as follows:

Imprisonment: 30 months.

Supervised Release: 3 years [36 months].

Standard terms and conditions apply.

Special conditions:

      The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
       follow the Probation Officer’s instructions regarding the implementation of this court directive.
       Further, the defendant shall contribute to the costs of these services not to exceed an amount
       determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
       Services. During and upon completion of this program, the defendant is directed to submit to
       random drug testing.

      The defendant shall participate in a mental health treatment program (outpatient and/or inpatient)
       and follow the Probation Officer’s instructions regarding the implementation of this court
       directive. Further, the defendant shall contribute to the costs of these services not to exceed an
       amount determined reasonable by the Probation Office’s Sliding Scale for Mental Health
       Treatment Services.

      The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

      The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The
       Court orders the defendant to submit to random drug testing not to exceed 104 tests per year.

Fine is waived.

Special Assessment: $100.00 to be paid immediately.

Court’s recommendations to the Bureau of Prisons:

          The defendant shall undergo an immediate complete medical evaluation in light of her
           cardiac history;

          The defendant shall be designated to a medical facility for females at Marianna Federal
           Correctional Institution or Tallahassee Federal Correctional Institution, whichever
           facility is closest to Adel, Georgia, where the defendant’s family resides; and

          If eligible, the defendant shall be allowed to participate in the 500-hour Residential Drug
           Abuse Program (RDAP). The Court adopts as its factual findings in support of this
           recommendation, paragraph 44 of the Presentence Investigation Report.

The defendant is advised of her right to appeal and to counsel on appeal.


                                                     2
  Case 8:18-cr-00538-JDW-AEP Document 34 Filed 04/16/19 Page 3 of 3 PageID 125




GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING:


Total Offense Level          23

Criminal History Category:   II

Imprisonment Range           51 months – 63 months

Supervised Release Range     2 years - 5 years

Restitution:                 N/A

Fine Range                   $20,000.00 - $5,000,000.00

Special Assessment           $100.00




                                                 3
